SPRAGUE, District Judge,
charged the jury (1) that the law in question was constitutional; (2) that if the mail was actually carried over the route in question, under the authority of the post-office department, with the assent of, and by arrangement with the railroad corporation, that was sufficient to answer the requirements of the statute in question, notwithstanding no fotmal written contract had been executed; and (3) that If Thompson had established an express, of which one of the purposes was the carrying of letters over such a route, he was guilty of a violation of the law, and was liable to a penalty for each letter proved to have been so carried. It was not necessary, In order to constitute the offence, that the carrying of letters should be the sole business of the express; but it was requisite that that should have been one of the purposes. The accidental transmission of a letter was not sufficient, if not authorized by Thompson himself; he must have intended that it should be carried. It was not necessary that he should have intended to violate what he supposed to be the law, but he must have intended to commit an act, which act would amount to a violation of the law. Every one was bound to know the law. The word “letter” had no technical meaning, but must be understood in the sense in which it was generally understood among business men.
It had been argued, that Thompson had a right, as a common-carrier, to carry any papers incidental to that business. The court ruled, that if he merely took a document giving him authority to receive merchandise on presenting the same, as, for instance, a power of attorney,—or if he took a receipt for his own protection, for the delivery of articles carried by him, he had a right so to do. But he must not take a letter from one person to carry it to another, unless It were a letter relating to a cargo or article carried at the same time with the letter. The defendant was not answerable for any acts of his agents, which were not authorized by him, either expressly or impliedly. But if his instructions were in general terms, not to carry any mailable matter, and he still assented to, or approved of, the carrying of what was mailable, whether or not he knew that the laws embraced such matter, he violated the law.
The defendant had contended that no letters were carried by him except letters connected with his business, as a merchandise express,' and that for such letters he made no charge, and received the same compensation for transporting merchandise, from those who did and those who did not send letters; and that, under the eleventh section of the statute, he was authorized so to carry them. But the court ruled that the eleventh section did not authorize the defendant to establish an express for the carrying of letters in connection with, or as a part of his business of a merchandise express, although no charge was made for letters as such. That the ten- or and scope of the ninth section was to prevent such competition with the post-office department.
The jury, after being out about two hours and a half, returned for further instructions from the court; and were instructed, that it was not necessary that Thompson should know of the individual letter proved to have been carried by his agent, if it was carried pursuant to his authority; • and further, that if the defendant had authorized his agent to carry one class of letters forbidden by law, and prohibited him from carrying another class, also forbidden by law, and the agent carried a letter of the second class, mistaking it for one of the first, the defendant would not be criminally responsible therefor, the letter not being carried by his authority, either tacit or express.
The jury returned a verdict of not guilty.